Citation Nr: 0615521	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  03-07 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a right hip gunshot wound.

2.  Entitlement to a rating in excess of 20 percent for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The appellant is veteran who served on active duty from March 
1961 to July 1964, and from August 1965 to December 1965.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boise, 
Idaho.  The veteran was afforded a personal hearing before a 
RO Decision Review Officer in February 2003.  A transcript of 
the hearing is associated with the claims folder.  In January 
2005, the Board remanded the matter for the purpose of 
obtaining additional evidence.  

This appeal had also included the matter of entitlement to an 
increased rating for osteomyelitis of the right proximal 
femur.  In January 2005 the Board issued a final decision in 
this matter, and it is no longer before the Board.


FINDINGS OF FACT

1.  The veteran's residuals of right hip gunshot wound are 
manifested by injury to muscle group (MG) XIV that may not 
reasonably be characterized as more than moderate.

2.  There is no evidence that the veteran's low back 
disability results in severe loss of lumbar spine motion; 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less; favorable ankylosis of the entire 
thoracolumbar spine; severe lumbosacral strain, with listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or abnormal mobility on forced motion; severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief; neurological symptoms warranting a 
separate compensable rating; or incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least four weeks during the past year.


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's residuals of a right hip gunshot wound.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.56, 4.73, Diagnostic Code 
(Code) 5314 (2005).

2.  A rating in excess of 20 percent is not warranted for the 
veteran's service connected low back disability.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5292, 5293, 
5295 (prior to September 23, 2002); Code 5293 (from September 
23, 2002 through September 25, 2003); Codes 5237, 5242, 5243 
(from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156 (a),  3.159, 
3.326(a).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

By letters in January 2002 and February 2005, the RO advised 
the veteran of the essential elements of the VCAA.  He was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claims for 
increased ratings, but that he must provide enough 
information so that VA could request any relevant records.  
He was informed of the evidence that VA had requested.  He 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  He was advised of the 
type(s) of evidence that was needed to substantiate his 
claim.  The February 2005 letter specifically advised him to 
provide "any pertinent evidence" that he possessed that 
pertained to his claims.  

The August 2002 rating decision, March 2003 Statement of the 
Case (SOC), and Supplemental SOCs (SSOCs) dated in March 2004 
and August 2005 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for 
increased ratings.  These documents also advised him of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial. 

The Board finds that any defect with respect to timing of 
VCAA notice was harmless error.  Although full VCCA-complying 
notice was not provided prior to the initial adjudication of 
this claim, the veteran had ample opportunity to respond, 
supplement the record, and participate in the adjudicatory 
process after the notice was given, and the case was then 
readjudicated by the RO.  See August 2005 SSOC.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
By inference, in an increased rating claim proper notice 
would include notice regarding the effective date of any 
award.  Since the RO denied the veteran's claims for 
increased ratings, and the Board is also denying increases, 
there is no potential effective date issue that would require 
corrective notice.  

The veteran's service medical records and treatment records 
from the Boise VA Medical Center (VAMC) and Puget Sound VAMC 
are on file.  A Social Security Administration (SSA) decision 
and the evidence SSA considered in rendering that decision 
have been obtained.  The veteran was afforded VA examinations 
in April 2002 and February 2005.  He has not identified any 
pertinent records that remain outstanding.  VA's duty to 
assist him in the development of the claims is met.

Factual Background

With respect to his gunshot wound residuals, the veteran's 
Navy enlistment examination shows that a 1.5 inch circular 
scar on the right hip was noted.  The same circular scar was 
also referenced at his June 1964 discharge examination. 
Neither examination report referred to a right hip 
disability.  In December 1965, a Medical Board report cover 
sheet showed a primary diagnosis of retained foreign bodies 
in the right hip.  The disorder was found to have pre-existed 
(and not been aggravated by) the veteran's active service.  
The report also contained discussion of the veteran's 
hospitalization in October 1965 for complaints of right hip 
pain and weakness due to the retained foreign bodies in the 
hip.  It was noted that the veteran suffered a right hip 
gunshot wound approximately 10 years prior to his 1961 
enlistment.  The Medical Board determined that the veteran 
was unfit for enlistment by reason of physical disability.  

The veteran's first examination of record following service 
discharge was in November 1966.  He complained of right hip 
pain after standing for one or two hours.  There was a well-
healed, 4 centimeters (cm.) by 3 cm. and depressed 2.5 cm. 
scar at the junction of the right gluteal region with the 
right trochanteric region.  "The missile is partly adherent 
and has penetrated the distal portion of the gluteus maximus 
muscle, which is muscle group XVII."  There was no 
impairment of function of that muscle group.  

Service connection for residuals of a right hip gunshot 
wound, rated 20 percent under Code 5317, was granted in 
December 1966.  In September 1991 (and for no stated or 
apparent reason), the RO began rating the service connected 
residuals of a right hip gunshot wound under Code 5315.  A 
September 1992 rating decision granted service connection for 
a low back disability, rated 20 percent, as secondary to the 
service connected gunshot wound residuals.  

November 2000 through August 2005 outpatient treatment 
records from the Boise and Puget Sound VAMCs reflect the 
veteran's treatment for multiple health problems, including 
chronic low back and right hip pain.  A February 2001 
treatment note makes reference to the veteran having a long-
standing problem with chronic pain, and wanting to be pain-
free.  Similar notations are dated in March and May 2001.  A 
December 2001 note indicates that the veteran had a history 
of spinal stenosis and was taking amitriptyline and naproxen, 
with benefit.  The examiner noted that the veteran requested 
stronger medication due to severe exacerbations, and agreed 
to a pain service consultation.  There was no evidence of 
neurological symptoms such as numbness or weakness.  Muscle 
strength in the upper and lower extremities was 5/5.  Deep 
tendon reflexes were symmetrical.  The veteran's gait was 
normal.  The impression was back pain.

On physical therapy evaluation in February 2002, the veteran 
said that "everything" hurt him.  His level of low back 
pain was seven out of ten.  He drove a fuel truck during the 
fire season, and had recently driven to Arkansas and flown 
back.  He spent much of the winter months doing nothing (but 
later indicated that he could not sit still).  Range of 
motion of the extremities and trunk was within full limits.  
Strength was 4 to 5/5 in all extremities.  Straight leg 
raising was negative.  He was able to pick objects up from 
the floor, and was also able to go from a supine to a sitting 
position.  He could not perform sit-ups.  He ambulated up and 
down a flight of stairs and did a short walk without 
difficulty.  A CT scan in November 2001 had shown moderate 
narrowed neuroforamen L3-4 with no impingement and slight 
narrowing at L4-5.  The assessment was complaints of chronic 
pain with minimal objective data to support the complaints.  

In May 2003, the veteran reported problems with his feet 
going numb.  The examiner observed that the veteran's 
treatment notes were positive for complaints of poorly 
controlled pain, but that there were no findings pertaining 
to lower extremity radiculopathy.  Deep tendon reflexes were 
two plus.  Manual muscle testing was 5/5.  

The veteran's complaints of worsening low back pain and of 
radiating pain in the legs and back were also discussed in 
June 2003.  The examiner observed that she did not feel that 
a neurosurgical evaluation was necessary.  She said the 
veteran continued to have misconceptions about the severity 
of his back disability, and that most of his pain was 
degenerative joint disease and obesity/mechanics-related.  
She indicated that this opinion was shared by the other 
physicians who had seen the veteran.  She stated that a 
repeat lumbosacral CT scan was not warranted because there 
were no radicular, weakness, or bowel/bladder symptoms.  A 
treatment note dated later that month reports tenderness at 
the T-11 and L4-5 levels and slightly decreased reflexes on 
the left.  The impression was degenerative arthritis of the 
right hip and back.  

On neurosurgery consultation in December 2004, low back 
examination revealed flexion and extension of 30 and 20 
degrees.  The veteran had pain to palpation.  Neurological 
examination showed 5/5 motor strength.  There was no clear 
hypesthesia.  Reflexes were plus two except for trace in the 
right ankle.  The impression was low back and leg pain, rule 
out stenosis.  

A February 2005 treatment note reports that following a fall 
the veteran had pain to palpation of the muscle group 
adjacent to L5-S1.  Range of motion of the back was 
"functional".  A follow-up neurosurgery clinic note dated 
in March 2005 reflects that the veteran continued to have low 
back tenderness and bilateral radiculopathy.  On April 2005 
neurosurgery consult it was noted that the veteran had some 
pain to palpation over the right sacroiliac joint, which the 
examiner felt was the result of his old sciatic injury from 
the gunshot wound.  

On April 2002 VA examination the veteran reported that he 
engaged in seasonal work as a truck driver fueling 
helicopters.  The job suited him because he was able to sit 
most of the time.  He worked nine hours a day, seven days a 
week.  His level of pain on a scale of one to ten was a four, 
but would increase to seven following prolonged activity.  He 
could not stand for longer than an hour-an-a-half.  Naprosyn 
alleviated the pain.  On physical examination, the veteran 
was able to walk on his heels and toes without difficulty.  
Right hip motion was to 70 degrees, with pain at 20 degrees.  
Left hip motion was to 80 degrees.  Forward flexion of the 
back was to 90 degrees, with pain starting at 70 degrees.  
Extension was to 10 degrees.  Lateral flexion was to 20 
degrees bilaterally.  The back was non-tender.  Muscle 
strength of the left thigh was 5/5 on flexion and extension.  
Muscle strength of the right thigh was 4/5 on flexion and 
extension.  Deep tendon reflexes were plus two.  Sensory was 
intact.  The assessment was history of gunshot wound to the 
right hip and low back strain secondary to altered body 
mechanics.  The examiner indicated that it was "less 
likely" that the veteran's right hip gunshot wound was 
affecting his daily activities.  However, his history of 
prolonged infection and deconditioning of the right was felt 
to have affected his body mechanics and caused his low back 
strain.

At a February 2003 DRO hearing the veteran testified that he 
experienced severe low back pain and muscle spasm.  His 
ability to bend forward was limited.  He described having a 
weak back.  He stated that he had problems with pain 
radiating down from his low back and into his lower 
extremities.  With respect to his hip, the veteran said he 
had decreased power in the muscle.  He described some 
limitation of function.  He indicated that it was difficult 
to discern whether his problems with motion, lifting, and 
overall function were due to his hip or his back.  He did not 
use any type of device to assist ambulation.  Any prolonged 
physical activity would exacerbate his symptoms, resulting in 
his having to sit and relax.  There was no reference to bed 
rest.

On VA examination to assess the nature and severity of the 
veteran's gunshot wound residuals and low back disability in 
February 2005, the veteran complained of chronic and severe 
low back and right thigh pain.  He said he had developed 
numbness that extended down the left thigh.  His symptoms 
included pain, stiffness, weakness, and some balance 
problems.  He was unable to differentiate between his low 
back and right thigh pain.  His pain was constant, and was 
aggravated by almost any activity involving thigh or back 
motion.  He was unable to walk for more than four blocks, 
lift or bend, or sit for any period without moving.  He had 
derived no appreciable relief from the various conservative 
treatment he had received.  The took several types of pain 
medication daily.  He did not use any device to assist 
ambulation.  He was capable of tending to activities of daily 
living, and was able to keep his home and surrounding area 
clean.  He took occasional walks in the woods with his metal 
detector, but could not do anything for prolonged periods.  
He did not have any flare ups unless he engaged in overhead 
activity.  He obtained a great deal of relief from the flare 
ups by modifying his behavior and taking pain medication..  
Repetitive motion (walking more than four blocks) would 
result in his needing to rest.  He did not refer to 
incapacitating episodes or bed rest.  The examiner discussed 
the veteran's preservice, service, and postservice medical 
history.

On physical examination, the veteran did not appear to be in 
chronic pain.  He was able to get up from his chair using the 
arms of the chair with only mild difficulty.  He also 
experienced only mild difficulty getting up and down from the 
examining table.  His walk was moderately brisk and with a 
very slight limp.  Straight leg raising was to 40 degrees, 
limited by bilateral stiffness.  Motor testing revealed no 
defects in the motions of the feet, knees, or hips.  Hip 
flexion was to 110 degrees bilaterally.  The veteran could 
abduct to 40 degrees on both hips.  He could adduct to 20 
degrees on the right and 25 degrees on the left.  External 
rotation was 50 degrees on the left and 35 degrees on the 
right.  Internal rotation was to 15 degrees bilaterally.  On 
the "left hip," there was a scar approximately eight inches 
long centered over the greater trochanter and below.  The 
central area of the scar where the original scar was present 
was depressed.  The scar was not inflamed or tender.  
Lumbosacral spine motion was flexion to 80 degrees, extension 
to 20 degrees, left lateral flexion to 20 degrees, right 
lateral bending to 30 degrees, right rotation to 15 degrees, 
and left rotation to 35 degrees.  There was no lumbosacral 
tenderness.  Sensory examination was within normal limits to 
light touch in both feet, legs, and thighs.  There was some 
decreased sensation, about six by three cm. at the distal 
aspect of the left thigh lateral side.  Deep tendon reflexes 
were equal and active bilaterally.  

X-rays of the pelvis and right femur revealed 45 to 50 metal 
fragments located in and around the femur from the level just 
above the lesser trochanter to about three inches below that.  
Lumbosacral spine X-rays revealed mild degenerative change 
throughout, with the most advanced change at the L5-S1 level 
with some spur formation and sclerosis of the facets.  An 
earlier MRI had shown left posterior herniation of the L4-5 
disk, which was impinging on the thecal sac.

Concerning the muscles affected by the veteran's preservice 
gunshot wound, the examiner indicated that the entrance of 
the wound and the location of the fragments suggested that 
there was some damage to the tensor fasciae femoris and the 
lower fibers of the gluteus maximus, and that some of the 
muscle damage included the upper fibers of the vastus 
intermedius and vastus lateralis.  There was no indication 
that flexors or adductors were involved.  With respect to the 
overall level of damage, the examiner noted that muscle power 
and all modalities around the hip were plus four to five in 
strength, and that there was no sign that the fragments 
injured any of the nerves involved around the hip, especially 
the sciatic, obturator, femoral, and adductor nerves.  He did 
not believe that there was any progressive disability 
stemming from the right hip gunshot wound.  The examiner 
indicated that it was not entirely clear what percentage of 
the veteran's pain emanated from the hip versus the low back.  
He believed that most of the pain was coming from the 
lumbosacral spine area.

In a July 2005 addendum to his report, the February 2005 
examiner indicated that considering the x-rays of the  thigh 
and the veteran's description of the actual gunshot wound, it 
was "safe to assume" that MGs XIII and XV were not damaged.  
MG XIV, including some fibers of the vastus intermedius, 
vastus lateralis, tensa facia, and gluteus maximus, was where 
the fragments entered.  It was noted that repeated 
examinations of the veteran revealed "no evidence of muscle 
weakness that was of any significance," which included all 
the range of motion muscles of the hip joint.  There was also 
no evidence of major nerve damage or vascular injury.  The 
examiner opined that the damage to muscle group XIV was mild 
to moderate "at the most," and that the best diagnosis for 
the veteran's low back disability would be intervertebral 
disc syndrome.  Reference was made to x-ray and MRI reports, 
which showed a bulging disc at L4/5, mild degenerative 
changes between L4/5 and L3/4, and mild spinal stenosis 
between L1/2.  It was noted that neurological examination, to 
include motor sensory, deep tendon reflexes, and pathologic 
reflexes, revealed no significant neurological damage from 
either the back or the gunshot wound.  

The veteran was awarded SSA disability benefits effective 
from March 2003.  Medical records considered included a 
February 2003 disability determination examination.  On that 
examination the veteran complained of body wide stiffness and 
difficulty with exertion.  He experienced pain in his 
shoulders, hands, hips, and lower extremities.  He reported 
that he could stand less than a half hour, walk two blocks, 
and sit for approximately an hour.  He denied using any 
device to ambulate.  Range of motion studies showed flexion 
to 90 degrees, extension to 10 degrees, and lateral bending 
to 10 degrees bilaterally.  Straight leg raising was to 90 
degrees.  No gross deformity was noted.  Muscle strength 
testing in the lower and upper extremities showed a ratchety 
give way and return of resistance in all muscle groups.  He 
rated up to a 5-/5 against resistence.  Muscle stretch 
reflexes were diminished throughout.  Sensory to light touch 
was decreased along the right thigh but present.  The 
remainder of the records received from the SSA were either 
duplicates of records already in the claims folder or 
predated the veteran's November 2001 date of claim by more 
than one year. 

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment. 38 C.F.R. § 4.10.

Residuals of right hip gunshot wound

38 C.F.R. § 4.56 outlines what characterizes "slight," 
"moderate," "moderately severe," and "severe", as they 
pertain to gunshot wound injuries.

A slight injury is shown by a simple wound of the muscle 
without debridement or infection.  The history and complaints 
will include a service department record of a superficial 
wound, with brief treatment and a return to duty.  The 
healing will be with good functional results and no cardinal 
signs or symptoms of muscle disability.

A moderate muscle injury is shown by a through- and-through 
or deep penetrating wound of short track from a single 
bullet, or a small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.

A moderately severe muscle injury is shown by a through-and-
through or deep penetrating wound by a small high velocity 
missile or a large low velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.

A severe muscle injury is shown by a through- and-through or 
deep penetrating wound due to a high velocity missile, or 
large or multiple low velocity missiles, or with a shattering 
bone fracture or an open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular binding and scarring.  History and 
complaints of this injury include a record of hospitalization 
for a prolonged period for treatment of a wound; a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability, worse than those shown for moderately severe 
muscle injuries; and, if present, evidence of an inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in the missile track. Palpation shows loss 
of deep fascia or muscle substance, or soft flabby muscles in 
the wound area. Muscles swell and harden abnormally in 
contraction.  The tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x- ray evidence of minute multiple scattered 
foreign bodies, indicating intermuscular trauma and the 
explosive effect of the missile; adhesion of a scar of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(1)(2)(3)(4).

Code 5314 pertains to impairment of MG XIV (the anterior 
thigh group). The functions of this muscle group are 
extension of knee, simultaneous flexion of hip and flexion of 
knee, tension of fascia lata and iliotibial (Maissat's) band, 
acting with XVII in postural support of body, and acting with 
hamstrings in synchronizing hip and knee.  The muscles 
involved include the sartorius, the rectus femoris, the 
vastus externus, the vastus intermedius, the vastus internus, 
and the tensor vaginae femoris.  Under Code 5314, a moderate 
injury warrants a 10 percent rating.  A moderately severe 
injury is rated 30 percent.  A severe injury is rated 40 
percent.  38 C.F.R. § 4.73.

Based upon the evidence of record, and in particular the 
report of the February 2005 VA examination and its addendum, 
the veteran's right hip veteran's right hip gunshot wound 
residuals are manifested by moderate (but not greater) injury 
to muscle group XIV.  The VA examiner provided detailed 
rationale as to why he believed that MG XIV was the only 
muscle group affected by the gunshot wound, and why the 
injury to MG XIV was only mild to moderate, and the opinion 
is persuasive.  Moderate MG XIV injury warrants only a 10 
percent rating.  Consequently, a rating in excess of 20 
percent for the gunshot wound residuals is not warranted.

Consideration has been given to the fact that the  gunshot 
wound was initially rated under c Code 5317 (for MG XVII), 
and then under Code 5315 (for MG XV).  Under Code 5317, 
slight injury to MG XVII warrants a 0 percent rating.  A 20 
percent rating requires moderate injury; a 40 percent 
requires moderately severe injury; and a 50 percent rating 
requires severe injury.  Under Code 5315, a noncompensable 
rating is assigned for slight muscle injury.  A 10 percent 
rating requires moderate muscle injury; a 20 percent rating 
requires moderately severe muscle injury; and the maximum 30 
percent rating requires severe muscle injury.  Here, 
notwithstanding the fact that the February 2005 examination 
specifically excluded involvement of muscle group XV, the 
examiner also clearly indicated that damage from the gunshot 
wound was no greater than moderate.  It is significant here 
that the gunshot wound occurred prior to service, and that 
service connection was established based on aggravation.  The 
details of the original injury are not available, and rating 
must be based on the Medical Board evaluation in service, 
contemporaneous postservice VA examinations, and current 
examination findings. Given the current examination findings, 
assignment of a rating in excess of 20 percent under either 
Code 5315 or Code 5317 criteria would not be appropriate.

The Board also finds that as the medical evidence of record 
does not show that the right hip gunshot wound residuals are 
manifested by superficial painful or tender scarring, a scar 
exceeding six square inches, or scarring which limits 
function beyond that which is contemplated by the criteria 
for a moderate muscle injury (and since the scar itself pre-
existed service (and is not shown to have increased in 
severity therein), a separate rating for the gunshot wound 
scar is not warranted.  Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).

Low back

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 
§ 4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss due to pain on motion is alleged, the 
38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of 
functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's service connected low back disability is 
currently rated 20 percent disabling under Code 5243, 
intervertebral disc syndrome.  Prior to September 23, 2002, 
Code 5293 provided a 20 percent rating when intervertebral 
disc syndrome is moderate, with recurring attacks of pain.  
When severe, with recurring attacks and intermittent relief a 
40 percent rating was warranted.  Pronounced disc disease 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief warranted a 60 percent rating.

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
Code 5292, a 20 percent disability evaluation was to be 
assigned for moderate limitation of motion of the lumbar 
spine.  A 40 percent rating was to be assigned when 
limitation was severe.  

Under 38 C.F.R. § 4.71a, and prior to September 26, 2003, 
under Code 5295, which pertained to lumbosacral strain, a 20 
percent rating was warranted when there was muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating required 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion.  40 percent is 
the maximum evaluation assignable under this code.

Effective September 23, 2002, Code 5293 provided that 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating is to be assigned.  A 
40 percent evaluation is warranted for incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating appropriate.  A 10 percent evaluation is 
for assignment with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.

Note (1): For purposes of ratings under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

The criteria for rating disabilities of the spine, including 
intervertebral disc syndrome, were again revised effective 
September 26, 2003.  The revised criteria provide that the 
following General Rating Formula for Diseases and Injuries of 
the Spine is to be used for evaluating diseases and injuries 
of the spine under diagnostic codes 5235 to 5243 (unless a 
rating for intervertebral disc syndrome under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes results in a higher rating), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.
Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating 
Episodes

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months...................................
.......................40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months...................................
.......................20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months...................................
.......................10

38 C.F.R. § 4.71a, Codes 5235 - 5243 (2005).

The criteria for rating lower extremity neurological 
impairment are at 38 C.F.R. § 4.124a, Code 8520.  Complete 
paralysis of the sciatic nerve warrants an 80 percent rating.  
Incomplete paralysis is rated 60 percent when severe, with 
marked muscular atrophy, 40 percent if moderately severe, 20 
percent when moderate, and 10 percent when mild.

A rating in excess of 20 percent for intervertebral disc 
syndrome under the criteria in effect prior to September 23, 
2002, required severe intervertebral disc syndrome with 
recurring attacks and only intermittent relief (Code 5293), 
or severe limitation of motion of the lumbar spine (Code 
5292), or severe lumbosacral strain with listing of the 
spine, positive Goldthwaite's sign, marked limitation of 
forward bending, narrowing of the joint space, or abnormal 
mobility with forced motion (Code 5295).  No such symptoms 
are clinically shown.  The veteran's April 2002 examination 
report indicates that he was capable of working nine hour 
shifts seven days a week as a truck driver.  Further, while 
he complains of constant pain with little relief and 
recurring attacks, on February 2005 examination he reported 
that he did not have any flare ups unless he engaged in 
overhead activity, and that he would derive a great deal of 
relief from the flare ups by modifying his behavior and 
taking pain medication.  Forward flexion was to 80 degrees (a 
no more than slight loss of motion).  Similar results had 
been noted in April 2002 when forward flexion was to 90 
degrees, with pain beginning at 70 degrees.  And the February 
2003 SSA examination findings are not inconsistent with those 
on VA examination(s).  Even with consideration of the 
veteran's complaints of increased impairment during flare-
ups, there is no more than moderate loss of motion and 
function.  These findings are consistent with the criteria 
for a 20 percent rating for intervertebral disc syndrome 
under Code 5293.  Severe limitation of lumbar spine motion or 
severe lumbosacral strain, which would warrant a 40 percent 
rating under Codes 5292 or 5295 is not shown.

Effective from September 23, 2002, VA's rating schedule 
allowed for intervertebral disc syndrome to be rated either 
on the basis of the total duration of incapacitating episodes 
over the past 12 months, or by combining separate evaluations 
for orthopedic and neurologic manifestations, whichever 
method results in a higher evaluation.  Here, the medical 
evidence does not show, nor has the veteran alleged, that he 
has had any incapacitating episodes related to his 
intervertebral disc syndrome.  The February 2005 examination 
included a detailed discussion of the veteran's complaints 
and symptoms related to his intervertebral disc syndrome and 
no indication was made that he had incapacitating episodes 
having a total duration of at least four weeks in a given 
year.  Therefore, assigning a rating in excess of 20 percent 
on the basis of incapacitating episodes is not indicated.  

The orthopedic manifestations of the veteran's service 
connected disability are no more than moderate at worst, 
warranting no more than a 20 percent rating.  This 20 percent 
rating may be combined with a rating for the neurological 
manifestations of the disability.  However, the July 2005 
addendum to the February 2005 examination report clearly 
stated that the veteran's low back disability had not 
resulted in any significant neurological impairment.  VA 
treatment records support this conclusion.  Therefore, a 
compensable (10 percent) rating under Code 8520 (which would 
be combined with the rating for orthopedic manifestations) is 
not be warranted.

Under the most recent revision (effective September 26, 
2003), intervertebral disc syndrome (Code 5243) may be rated 
either under the General Rating Formula for Diseases and 
Injuries of the Spine or based on incapacitating episodes, 
whichever method results in the higher rating.  As 
incapacitating episodes are not shown, rating  on that basis 
is not indicated.  Under the General Rating Formula, a rating 
in excess of 20 percent is only possible when there is 
ankylosis or limitation of thoracolumbar spine forward 
flexion to 30 degrees or less.  Range of motion testing on VA 
examination in February 2005 did not reveal limitation of 
motion to such extent, and ankylosis was not noted.  
Consequently a rating in excess of 20 percent under the 
General Rating Formula is not be warranted.

In sum, no applicable criteria for a rating in excess of 20 
percent for the veteran's service connected low back 
disability are met.  The preponderance of the evidence is 
against this claim, and it must be denied.


ORDER

A rating in excess of 20 percent for residuals of a right hip 
gunshot wound is denied.

A rating in excess of 20 percent for low back disability is 
denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


